Citation Nr: 0500330	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-22 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for the residuals of a 
gunshot wound (GSW) of the right thigh and buttock, including 
injury to Muscle Groups XV and XVII, currently rated 
40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant reportedly had active service from November 
1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating determination by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In December 2004, the Board granted the appellant's motion to 
advance this appeal on the Board's docket due to his age.  


REMAND

Service connection has been established for the residuals of 
a GSW to the right thigh and buttock, rated 40 percent 
disabling from June 1946; and for a scar of the left leg, 
noncompensably rated from June 1946.  By unappealed rating 
action dated in September 2003, service connection was denied 
for a rectal tear, a tailbone disability, a hernia of the 
right side, right side pain, and for a bilateral ankle 
disability.  

In his substantive appeal (VA Form 9, dated in June 2003) the 
appellant indicated that he wished to appear at a hearing 
held at the RO before a Veterans Law Judge from the Board.  
In the Appellant's Brief of December 2004, the representative 
has correctly pointed out that this appeal is not ripe for 
consideration by the Board because the veteran has not been 
afforded the requested hearing.  



Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center in Washington, DC., for the 
following action:  

The RO should schedule the appellant for 
a hearing before a traveling Veterans Law 
Judge from the Board in accordance with 
the advanced docket status of this 
appeal.  

Thereafter, the case should be returned to the Board for 
further appellate consideration in accordance with proper 
appellate procedures.  



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




